               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF OKLAHOMA

BRENDA L. EDWARDS,                         )
                                           )
             Plaintiff,                    )
                                           )
v.                                         )            Case No. CIV-17-220-SPS
                                           )
COMMISSIONER of the Social                 )
Security Administration,                   )
                                           )
             Defendant.                    )

               OPINION AND ORDER AWARDING
       ATTORNEYS’ FEES TO THE PLAINTIFF UNDER THE EAJA

      The Plaintiff was the prevailing party in this appeal of the Commissioner of the

Social Security Administration’s decision denying benefits under the Social Security Act.

She seeks attorney’s fees in the amount of $5,720.50, under the Equal Access to Justice

Act (the “EAJA”), 28 U.S.C. § 2412. See Plaintiff’s Motion for Award of Attorney Fees

Pursuant to the Equal Access to Justice Act [Docket No. 21]. The Commissioner objects

to the award of fees and urges the Court to deny the request. For the reasons set forth

below, the Court concludes that the Plaintiff should be awarded the requested fees under

the EAJA as the prevailing party herein.

      On appeal, the Plaintiff alleged that the ALJ failed to properly evaluate the opinions

of two consultative examiners, and further failed to account for documented headaches and

neck pain. The Commissioner’s response to the EAJA fees motion asserts that her position

on appeal was substantially justified because the arguments made before this Court were

plausible and reasonable in fact and law and consistent with Agency policy, and the duty
to weigh evidence is the sole province of the ALJ. See 28 U.S.C. § 2412(d)(1)(A) (“[A]

court shall award to a prevailing party . . . fees and other expenses . . . unless the court finds

that the position of the United States was substantially justified or that special

circumstances make an award unjust.”). “The test for substantial justification under the

EAJA, the Supreme Court has added, is simply one of reasonableness.” Madron v. Astrue,

646 F.3d 1255, 1257-1258 (10th Cir. 2011), citing Pierce v. Underwood, 487 U.S. 552,

563-564 (1988). In order to establish substantial justification, the Commissioner must

show that there was a reasonable basis for the position she took not only on appeal but also

in the administrative proceedings below. See, e. g., Gutierrez v. Sullivan, 953 F.2d 579,

585 (10th Cir. 1992) (“We consider the reasonableness of the position the Secretary took

both in the administrative proceedings and in the civil action Plaintiff commenced to obtain

benefits.”), citing Fulton v. Heckler, 784 F.2d 348, 349 (10th Cir. 1986). See also Marquez

v. Colvin, 2014 WL 2050754, at *2 (D. Colo. May 16, 2014) (“For purposes of this

litigation, the Commissioner’s position is both the position it took in the underlying

administrative proceeding and in subsequent litigation defending that position.”). “In other

words, it does not necessarily follow from our decision vacating an administrative decision

that the government’s efforts to defend that decision lacked substantial justification.”

Madron, 646 F.3d at 1258. In this case, the Court found that the ALJ’s decision was not

supported by substantial evidence because he failed to properly analyze the opinions in the

record, and further failed to account for additional nonsevere impairments.                  The

Commissioner acknowledged in the original briefing that the ALJ failed to account for

either of these, but asserted that such failings did not require remand.               Here, the


                                               -2-
Commissioner continues to assert that the position was substantially justified despite this

Court’s finding to the contrary that the decision was not based on substantial evidence in

light of all of the evidence in the record. Inasmuch as it was the ALJ’s obligation to provide

a reasonable basis in the first instance, and the Commissioner acknowledged the lack in

the ALJ’s opinion, it is difficult to see how anything said on appeal could justify the ALJ’s

failures at the administrative level in this case. See, e. g., Clifton v. Chater, 79 F.3d 1007,

1009 (10th Cir. 1996) (“In the absence of ALJ findings supported by specific weighing of

the evidence, we cannot assess whether relevant evidence adequately supports the ALJ’s

conclusion[.]”). See also Hackett v. Barnhart, 475 F.3d 1166, 1174 (10th Cir. 2007)

(“[W]e hold that EAJA ‘fees generally should be awarded where the government’s

underlying action was unreasonable even if the government advanced a reasonable

litigation position.’”), quoting United States v. Marolf, 277 F.3d 1156, 1159 (9th Cir.

2002); Drapeau v. Massanari, 255 F.3d 1211, 1214 (10th Cir. 2001) (“Although we review

the ALJ’s decision for substantial evidence, ‘we are not in a position to draw factual

conclusions on behalf of the ALJ.’”), quoting Prince v. Sullivan, 933 F.2d 598, 603 (7th

Cir. 1991).

       The Court therefore concludes that the Plaintiff should be awarded attorney’s fees

as the prevailing party under the EAJA. See, e. g., Gibson-Jones v. Apfel, 995 F. Supp.

825, 826-27 n.3 (N.D. Ill. 1998) (holding that the Commissioner’s position was not

substantially justified where the ALJ provided an inadequate basis for denying benefits and

adding: “It would be unfair to require Ms. Gibson-Jones to appeal her denial of benefits




                                              -3-
and then not award her attorney’s fees because the ALJ is given a second chance to support

his position.”).

       Accordingly, IT IS ORDERED that the Plaintiff’s Motion for Award of Attorney

Fees Pursuant to the Equal Access to Justice Act [Docket No. 21] is hereby GRANTED to

the extent that the Government is hereby ordered to pay attorney’s fees in the amount of

$5,720.50 to the Plaintiff as the prevailing party herein. IT IS FURTHER ORDERED that

if the Plaintiff’s attorney is subsequently awarded any fees pursuant to 42 U.S.C.

§ 406(b)(1), said attorney shall refund the smaller amount of such fees to the Plaintiff

pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).

       IT IS SO ORDERED this 3rd day of January, 2019.




                                           -4-
